MacIntyre, J.
The defendant Nora Lee Dalton was convicted in the criminal court of Eulton County. She eertioraried her case to the superior court and the judge of the superior court “denied a new trial.” The State’s testimony showed that in response to the complaint -that the defendant was selling liquor, two officers went to her home and found one half-pint of whisky in the house on the bureau, and some empty cans on the outside. Out in the yard and in the lot they found three quarts of whisky hid in a kind of trap. It was covered up with dirt or trash. The officers did not know whether it was on the lot on which the defendant lived or on a vacant lot. The three quarts of liquor which they found were about thirty feet from the house. There was another man there. They arrested him. The defendant, Mrs. Dalton, said it was her whisky so they released the man. The defendant is a married woman and lived with her husband at the above-stated residence. Her husband was not at home at the time the liquor was found. Mrs. Caskey testified that she and her husband had let Mrs. Dalton plant a garden on the vacant lot on which the whisky was found, and that she had seen Mrs. Dalton go from the house out to the spot at about where the whisky was found several different times, but could not say whether she was getting whisky there or not.
The jury were authorized to find that the defendant confessed that the whisky was hers; that the corpus delicti had been proved; and in addition, that there was other circumstantial evidence that tended to show the defendant’s guilt. The verdict finding the de*812fendant guilty of possessing whisky was amply authorized and the overruling of the certiorari was not error for any reason assigned.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.